Citation Nr: 0706550	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, which continued a 20 percent 
evaluation for bilateral chondromalacia patella, status post 
lateral releases with bilateral patellofemoral syndrome.  In 
an October 2006 rating decision, the RO recoded the 20 
percent disability rating for his bilateral knee condition 
into 10 percent disability ratings for each knee. 

The Board notes that in April 2005, the veteran elected to 
withdraw his request for a Board hearing by videoconference 
in accordance with applicable law.  See 38 C.F.R. §§ 
20.702(e) (2006).

In January 2006, the Board remanded the case for additional 
development.  It has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the left knee is not 
characterized by moderate recurrent subluxation or lateral 
instability.

2.  The veteran's chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the right knee is not 
characterized by moderate recurrent subluxation or lateral 
instability.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5257 (2006).    

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella, status post lateral 
release with patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5257 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, September 2003, February 2006 and October 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until October 2006.  Since a higher initial rating is being 
denied for the veteran's right and left knee disorders, there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess, supra, in deciding these issues.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his service-connected bilateral 
knee disability is more severe than is suggested by his 
assigned 20 percent disability rating.  In an August 1993 
rating decision, the veteran was rated under Diagnostic Codes 
5299-5003 for his bilateral knee disability.  In an October 
2006 rating decision, the RO recoded his 20 percent 
disability rating as separate 10 percent disability ratings 
for each knee under Diagnostic Code 5257 for impairment of 
the knee.  Under this Diagnostic Code, a 20 percent 
disability rating for each knee would be warranted if there 
was moderate recurrent subluxation and lateral instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

A February 2004 VA treatment record reflects the veteran's 
report that his knees bothered him with pain and stiffness 
but that both knees were stable.  A March 2004 VA medical 
record shows the veteran had bilateral knee pain around the 
inferior poles of the patellae with occasional giving way, 
especially of his left knee while carrying heavy loads while 
walking downhill.  There was no swelling, redness or 
grinding.   

In a June 2006 VA medical examination, the veteran reported 
that he did not feel like his legs are going to give way on 
him, that he does not normally have any swelling and does not 
have weakness or lack of endurance other than he is not able 
to run as much as he used to and tires more quickly.  The 
report shows that the veteran's gait pattern was normal and 
that he walked with a heel to toe gait that was symmetric.  
There was no effusion in either knee.  For both knees, there 
was no medial or lateral joint line tenderness, the patella 
grind was positive and there was mild crepitus over the 
patellofemoral joint with range of motion.  McMurray's, and 
Lachman's and anterior and posterior drawer were negative for 
both knees, and the medial and lateral collateral ligaments 
were stable to varus and valgus stress.  On the left, range 
of motion testing was 1 to 110 actively with pain at 110 
degrees, which did not change with repetitive use.  There was 
no fatigue, weakness or lack of endurance with repetitive 
use.  On the right, range of motion testing was 1 to 114 
actively with pain at 114 degrees, which did not change with 
repetitive use.  There was no fatigue, weakness or lack of 
endurance with repetitive use.  Contemporaneous x-rays of the 
knees revealed knee joint spaces and articular margins which 
were intact, no sclerosis or cyst formation, and normal joint 
spaces of the patellofemoral joints.  The impression was 
bilateral patellofemoral syndrome with no x-ray evidence of 
arthritis.  

The evidence of record clearly weighs against the assignment 
of a 20 percent disability rating for either the veteran's 
right or left knee chondromalacia patella, status post 
lateral release with patellofemoral syndrome.  An x-ray 
report done in conjunction with his examination showed that 
his knees joint spaces were intact and there were normal 
joint spaces of the patellofemoral joints.  There is no 
medical evidence of a partial dislocation, or subluxation, of 
either knee.  The veteran stated in February 2004 and June 
2006 that he did not feel as though his legs were going to 
give out on him.  His statement in February 2004 indicating 
that his knees would occasionally give out on him, especially 
on the left, does not warrant a higher rating, as this would 
not be considered moderate lateral instability.  A higher 
rating is not warranted under Diagnostic Code 5257, since the 
veteran does not have moderate recurrent subluxation or 
lateral instability of either knee.

There is no evidence of record that the veteran's service-
connected left and right knee disabilities cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of 
disability ratings in excess of 10 percent for the veteran's 
right and left knee chondromalacia patella, status post 
lateral release with patellofemoral syndrome.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

A disability rating in excess of 10 percent for 
chondromalacia patella, status post lateral release with 
patellofemoral syndrome of the left knee, is denied.

A disability rating in excess of 10 percent for 
chondromalacia patella, status post lateral release with 
patellofemoral syndrome of the right knee, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


